MEMORANDUM ***
Jose Joel Esparza-Ramirez appeals from his jury-trial conviction and 103-month sentence for being found in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Esparza-Ramirez contends he should have been allowed to introduce evidence that would have corroborated his defense. The district court’s exclusion of evidence based on Federal Rule of Evidence 403 did not amount to an abuse of discretion. See United States v. Blaylock, 20 F.3d 1458, 1462 (9th Cir.1994).
Contrary to Esparza-Ramirez’s contention, a jury instruction regarding the definition of free will was a correct statement of the law. See United States v. Ramos-Godinez, 273 F.3d 820, 823-25 (9th Cir. 2001). The district court did not abuse its discretion in formulating the instruction. See United States v. Marabelles, 724 F.2d 1374, 1383 (9th Cir.1984).
Esparza-Ramirez has correctly conceded that his claim under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by our recent decision in United States v. Martinez-Rodriguez, 472 F.3d 1087, 1093 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.